Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered August 14, 2013 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent had neglected the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order adjudicating the subject child to be neglected based on her failure to supply the child with adequate education (see Family Ct Act § 1012 [f] [i] [A]). Contrary to the mother’s contention, petitioner met its burden of establishing educational neglect by a preponderance of the evidence (see Matter of Cunntrel A. [Jermaine D.A.], 70 AD3d 1308, 1308 [2010], lv dismissed 14 NY3d 866 [2010]). “ ‘Proof that a minor child is not attending a public or parochial school in the district where the parent [ ] reside [s] makes out a prima facie case of educational neglect pursuant to section 3212 (2) (d) of the Education Law’ ” (Matter of Matthew B., 24 AD3d 1183, 1184 [2005]). Here, petitioner presented unrebutted evidence from the Syracuse City School District that, inter alia, the child did not attend a single day of school during the 2011-2012 and 2012-2013 school years (see Matter of Airionna C. [Shernell E.], 118 AD3d 1430, 1431 [2014], lv denied 24 NY3d 905 [2014], lv dismissed 24 NY3d 951 [2014]), and “Family Court could reasonably conclude that the mental condition of the child was in imminent danger of becoming impaired based upon the evidence of excessive *1354absences” (Matter of Patrick S., 52 AD3d 837, 837 [2008]; see Matter of Evan F., 48 AD3d 811, 811 [2008], lv denied 11 NY3d 715 [2009]). The mother “failed to present ‘evidence that the [child is] attending school and receiving the required instruction in another place’ or to establish a reasonable justification for the child [’s] absences and thus failed to rebut the prima facie evidence of educational neglect” (Cunntrel A., 70 AD3d at 1308).
We have reviewed the mother’s remaining contentions and conclude that they are without merit.
Present — Peradotto, J.P., Carni, Sconiers and Whalen, JJ.